266 S.W.3d 866 (2008)
STATE of Missouri, Respondent,
v.
Michael HOOD, Defendant/Appellant.
No. ED 90862.
Missouri Court of Appeals, Eastern District, Division Two.
October 21, 2008.
Scott Thompson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
The defendant, Michael Hood, appeals the judgment entered by the Circuit Court of the City of St. Louis following his conviction by a jury of one count of first-degree domestic assault in violation of section 565.072 RSMo. (2000), one count of first-degree assault in violation of section 565.050, and two counts of armed criminal action in violation of section 571.015.[1] The trial court sentenced the defendant as a prior and persistent offender to fifteen years on each of the assault counts and to three years on each of the armed-criminal-action counts, all sentences to be served concurrently. We affirm the trial court's judgment because the defendant's claims are not preserved, and we decline plain-error review.
We have reviewed the parties' briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been provided with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the trial court's judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo. (2000).